OPINION
By PHILLIPS, J.
On and for six consecutive years prior to August 7, 1941, *82plaintiff, an unmarried woman, was a teacher in the public supported schools of the Village of Sebring, Ohio. On that date she wa,s married.
In accordance with the provisions of §7690-2 (now §4842-8) GC, and without knowledge of her marriage on August 7, 1941, defendant Board of Education entered into a continuing contract with plaintiff on September 3, 1941, (which she signed in her maiden name) to teach in such schools for the school year 1941-1942 at a salary of $1475.10 per annum.
That contract provided inter alia as follows :—
“This contract is made with the provision that if a lady teacher is married during the life of the same, it thereupon becomes void.”
Plaintiff taught the entire school year 1941-1942 performing all the duties of such position. Oh December 27, 1941, she advised the superintendent of such school system of her marriage.
Plaintiff testified that when she advised Superintendent Pollock of her marriage “Mr. Pollock, that was the superintendent, it was his suggestion that I teach until the end of the year. I didn’t resign and so I agreed to that. It was also his suggestion that it be at substitute wages. I didn’t apply for substitute work and I agreed to that with the provision that if in the meantime some court decision clarified the tenure matter I would then receive my entire salary;” that she %as‘ familiar with the quoted rule of the contract she signed, and that Superintendent Pollock did not mention to her that “he considered” her “contract broken at that time, that was at a later meeting.”
Superintendent Pollock testified that when he was advised of plaintiff’s marriage he said, “well, that means we will have to look for a new teacher, that breaks your existing contract.” “Then asked her” “would you want to continue the balance of this year as a substitute techer?” That “he couldn’t recall just exactly the words. The substance was she would like to finish the year.” That he said to her “that she would be helping them out if she would teach because it would be hard to get a teacher and the children would suffer.”
The record discloses that on January 5, 1942 “motion was made by Mrs. Reddy and seconded by Mr. Herman that we (defendant The Board of Education of the Village of Sebring) employ Mrs. Esther Cardinal (formerly Esther Kuntzman) as *83a substitute teacher- for the balance of the school year starting as of January 5, 1942, unless the court should decide to the contrary on the tenure matter;” that on May 14, 1942, plaintiff was advised in writing by defendant Board that her “teacher’s contract” was revoked and terminated for “violation of the marriage clause in said contract” and for “use of name in signing the teacher’s contract other than your (her) proper legal‘name, and concealment of your (her) marriage at the execution of said contract;” that the difference in the amount of salary plaintiff would have received as a regular teacher under her contract and that which she received as a substitute teacher was $657.10.
Plaintiff sued defendant in the court of common pleas for the recovery of that amount, and a judge of that court to whom the case was submitted, upon waiver of trial by jury, entered judgment in her favor in that amount.
Defendant appealed from that judgment to this court on questions of law.
Plaintiff claims that “the only question on which this entire lawsuit is based is the manner in which a Board of Education may terminate a continuing contract of a teacher.”
In a word- defendant contends that “though they subsequently, complied with the provisions of the Teacher’s Tenure Act these sections of Ohio law are not involved and material to the determination of the issues of this lawsuit. The suit is upon a contract and the general law of contract ■applies;” that the elements of á valid contract were not present in the contract executed on September 3, 1941, that there was no meeting of the minds of the parties; that plaintiff’s fraud in failing to disclose her marital status at the time she signed the contract vitiated and voided “any such attempted contract;” that the quoted provision of the contract with reference to marriage of a woman teacher during the life of the contract voided plaintiff’s contract; that “plaintiff’s conduct in disclosing her marital status during the Christmas vacation and her aceptance of ‘substitute employment’ as authorized by a resolution of the Board of Education” amounted “in law to a resignation of her former employment as a regular teacher;” that “strict compliance with the mode of termination of a continuing” contract “thereunder, is not an issue in this case.”
“Under the first proviso of §7690-2 GC, a certificated female teacher completing five or more continuous years of em*84ployment by a board of education was entitled to the tender of a continuing contract from such board on September 1,' 1941, or within a reasonable time thereafter, even though she was then married and there was a rule of the board in force against the employment or retention of married women teachers.” State, Ex Rel. Bishop v. Board of Education, State, Ex Rel. Creig v Board of Education, State, Ex Rel. Lynch v Board of Education, State, Ex Rel Brown v Board of Education, 139 Oh St 427, syl 7. See P 436 with reference to case of Brown v Board of Education.
Since the Brown ease compelled defendant board to enter into a continuing contract with plaintiff regardless of the fact that she was then married and regardless of the fact that the board had a rule against the employment of married women teachers it'seems apparent that her failure to disclose her marital status at the time the continuing contract was executed was not such material fraud as to vitiate her contract. It is well recognized, in the law of contracts that fraud sufficient to void a contract must relate to a material matter in the contract.
The court reaches the conclusion that the quoted syllabus in the case of State, Ex Rel. Brown, v Board of Education, supra, answers all of defendant’s contentions quoted heretofore save and except that plaintiff resigned as a regular teacher and accepted employment as a substitute teacher, and that strict compliance with the mode of termination of a continuing contract “is not in issue in this'case.”
We dispose of the first excepted contention by saying that the question whether plaintiff resigned as a’ regular teacher and accepted employment as a substitute teacher under the conflicting evidence presented a question for the determination of the trial judge, whose finding and judgment on that question we cannot disturb.
This conclusion brings us to a consideration of the question of the necessity of defendant’s strict compliance with the statutes governing termination of a continuing contract.
Defendant’s right to terminate plaintiff’s* contract upon ' the facts presented in this case is settled in Ohio. See Margaret Butler Greco v John Roper, et al, 145 Oh St, 243.
“The contract of a teacher.may not be terminated except for gross inefficiency or immorality; for wilful and persistent violations of reasonable regulations of the board of education; or for other good and just cause. Before terrain*85ating any contract,, the employing board of education shall furnish the teacher a written notice signed by its clerk of its intention to consider the termination of his contract with full specification of the ground or grounds for such consideration * * §4842-12 GC.
We. find that defendant did not comply with the provisions of the foregoing statute until May 14, 1942, when it served upon plaintiff the notice to which reference is made in the factual statement of this opinion, and that defendant had to comply strictly with the provisions of §4842-12' GC.
The reasonably short record in this case has been read and all assigned errors considered. As a result thereof the conclusion is reached that the trial judge did not err prejudicially to the defendant in any respect urged by it.
The judgment of the court .of common pleas is affirmed.
NICHOLS, P. J., CARTER, J., concur in judgment.